PROVOSTY, J.
Plaintiff sues her mother and stepfather, who are her cotutors, for an account of their cotutorship, and has opposed the account filed by them.
Plaintiff complains that she has been allowed only $2 an arpent per annum as the rental value of her land, whereas $3 ought to have been allowed. On this rental value the testimony is conflicting. The trial judge adopted the estimate of $2. We find no reason for disturbing that finding.
Complaint is made in the brief in this court of the cotutors not having allowed interest on the value' of certain movables awarded to plaintiff in the partition of her father’s estate. This compiaint was not urged in the pleadings; hence, it cannot be now considered.
The account charges the plaintiff with $194.50 a year, or $16.17 a month, for board, clothing, education, doctors’ bills, etc. Plaintiff contends that this should be reduced to $125 a year. Except plaintiff’s testimony there is really nothing upon which is based this demand for a reduction, and plaintiff’s testimony may be said to be opposed to that of her mother and of her stepfather; and other testimony in the record would go to show that the charge is not excessive.
Plaintiff contends that the cotutors have forfeited their commission of 10 per cent, by failure to render a faithful account of her revenues. We have found that the revenues were accounted for.
The judgment appealed from approved the account.
Judgment affirmed.